            Case 1:18-cr-00224-AJN Document 175 Filed 12/11/19 Page 1 of 5
Brian M. Heberlig
202 429 8134
bheberlig@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                       December 11, 2019
By ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

        Re:      United States v. Ali Sadr Hashemi Nejad, Case No. 18-cr-224 (AJN)

Dear Judge Nathan:
     Defendant Ali Sadr respectfully submits this brief response to the government’s
December 9, 2019 letter, Dkt. No. 168 (the “December 9 Letter”).
        At the November 25 hearing, the Court asked, “did DANY mark as pertinent every one
of the 3,135 pages” in the May 2018 Pertinent Documents production “by April 2017?” Tr. 43.
The government has now definitively answered: No. The December 9 letter confirms that at
least 617 pages of the remaining 3,104 pages at issue (after elimination of spousal privilege
documents) were not marked pertinent by April 2017. If the Court denies Sadr’s motion for full
suppression and instead permits the government to use those May 2018 Pertinent Documents
marked pertinent by April 2017, the following documents within that production (as categorized
in the December 9 Letter) must be suppressed and returned: Categories Four (26 pages), Five
(184 pages), Six (188 pages), Seven (46 pages), Eight (6 pages), Nine (1 page), Ten (4 pages),
Eleven (36 pages), and the 126 pages the government does not explain but does not seek to use.
The government’s descriptions make clear that these 617 pages were not marked as pertinent
until after April 2017.1



        1
         The government’s two-page response letter dated today (Dkt. No. 172) wrongly
assumes that the government’s assertions in these various categories prove those documents were
“seized” and “identified as pertinent” by April 2017. The opposite is true. Those descriptions
(including, for example, attachments to different and “related” emails (Categories 6-8), and
documents merely referred to in work product, but never seized (Category 11)) concede that
those documents were not “marked as pertinent” by April 2017 (Nov. 25 Tr. 43); were not
printed and saved by that date (the government’s previously-claimed method of “seizure”); but
instead were the products of the government’s conceded post-April-2017 searches. See Dkt. No.
155, at 8-9; Defendants’ Letter dated December 9, 2019 (Dkt. No. 166).
          Case 1:18-cr-00224-AJN Document 175 Filed 12/11/19 Page 2 of 5

The Honorable Alison J. Nathan
December 11, 2019
Page 2

         A hearing would then be necessary to determine which of the remaining 2,487 pages
(Categories One, Two, Three, Twelve, and Thirteen) at issue were actually seized by April 2017.
A hearing would be necessary because the government’s description of the search and search
process has shifted yet again in fundamental ways, revealing that the government has not shown
that it made a reasonably prompt responsiveness review by April 2017, or that the remaining
2,487 pages were marked as pertinent in such a review. The government has again declined to
provide any declarations, contemporaneous documentation, or metadata to support its broad
claims and changed explanations. The government has not even provided the Bates numbers of
the pages in each of its asserted categories, rendering it impossible to identify the documents in
each category, assess the reliability of the government’s representations, or identify which
documents may be retained and which must be suppressed and returned. See Dkt. No. 165-1
(agreed-upon proposed order granting motion for return of property).
        The government’s December 9 Letter contains stark discrepancies with core
representations in its October Opposition (Dkt. No. 155) concerning the process by which the
government claims DANY “seized” pertinent documents. A hearing is necessary for the Court
to be able to determine, in an evidentiary setting with adversarial testing, what happened. Here
is a side-by-side comparison of some of these discrepancies:

    OCTOBER OPPOSITION (Dkt. No. 155)                   DECEMBER 9 LETTER (Dkt. No. 168)

The government initially represented that all       The government now represents that saving
seized documents were saved to DANY                 documents to DANY electronic folders was
electronic folders:                                 only one of many ways the government
                                                    purportedly seized documents, and that only a
    “The Reviewers created records of the
                                                    small number of pages in the May 2018
     documents they were seizing by printing to
                                                    Pertinent Documents production were located
     PDF and saving the documents, or portions
                                                    in the DANY electronic folders.
     of documents, into electronic folders on the
     DANY network.” (p. 6).                             “During the review, DANY identified the
                                                         materials to be seized pursuant to the
    “When documents constituted evidence of
                                                         warrants by, among other methods,
     the subject offenses, the Reviewers saved
                                                         printing the documents, saving the
     electronic copies or portions of the
                                                         documents as PDFs to folders in the
     documents into the subject-matter Folders.”
                                                         DANY network drive, and identifying the
     (p. 19).
                                                         documents in internal emails, timelines,
                                                         memos, and other work product.” (pp. 1-
                                                         2) (emphasis added).
                                                        “385 of the pages in the set of 417
                                                         Documents are currently located in
                                                         DANY’s electronic folders and have an
                                                         electronic ‘modified’ date of April 2017 or
                                                         earlier.” (p. 2). [From Sadr’s review,
                                                         “Date Modified” metadata is not a reliable
                                                         way to determine the date of seizure
         Case 1:18-cr-00224-AJN Document 175 Filed 12/11/19 Page 3 of 5

The Honorable Alison J. Nathan
December 11, 2019
Page 3

                                                       because documents are not necessarily
                                                       “Modified” when they are printed or
                                                       saved. For example, more than 200
                                                       documents in the September 2019
                                                       Pertinent Documents have a “Date
                                                       Modified” preceding the first warrant’s
                                                       execution in April 2014.]

The government initially represented that the      The government now represents that the May
May 2018 Pertinent Documents production            2018 Pertinent Documents production did not
contained the entirety of the “hot documents”      contain the entirety of the “hot documents”
binders provided by DANY in April 2017             binders, and that only roughly half of the
(roughly three quarters of the production), plus   production documents were in the “hot
pages that were obtained to “complete” the hot     documents” binders while roughly half of the
documents (roughly a quarter of the                production documents were obtained in other
production).                                       ways.
   “In or about April 2017, . . . DANY               “When DANY created the May 2018
    provided SDNY with hard-copy binders               discovery production for the defense, it
    containing 420 documents—or in some                included many of the documents that it had
    cases, excerpts of documents—that were             already provided to the USAO in the
    seized pursuant to the Search Warrants and         USAO Binders, as well as other documents
    subsequently produced to the defense as            that DANY had identified as responsive
    complete documents (i.e., the May 2018             but had not previously provided to the
    Pertinent Documents).” (p. 8).                     USAO.” (p. 2 n.2) (emphasis added).
   “The May 2018 Pertinent Documents total           Only “1,590 of the pages in the [May 2018
    3,134 pages. The hard-copy binders that            Pertinent Documents] were also located in
    DANY gave SDNY in or about April 2017              the current versions of the USAO Binders,
    total approximately 2,283 pages (a                 which DANY provided to the USAO in
    difference of approximately 852 pages).”           April 2017.” (p. 2).
    (p. 9 n.6).
                                                      [It is not clear why there are “current
                                                       versions” of the hot documents binders and
                                                       how they differ from the binders DANY
                                                       provided in April 2017.]

The government initially strongly suggested        The government has now made clear that
that its post-April 2017 searches of the           many new documents were obtained in its
Provider Data were solely to locate “complete”     post-April 2017 searches that were not simply
versions—i.e., missing pages or attachments—       missing pages or attachments from documents
of documents seized in a timely manner.            already seized. For example,
   “Some of the documents DANY provided              188 pages “are from email attachments
    to SDNY were incomplete or lacked                  where a related version of the parent email
    attachments because of the manner in               was identified for seizure by April 2017.”
    which they were saved by the Reviewers
         Case 1:18-cr-00224-AJN Document 175 Filed 12/11/19 Page 4 of 5

The Honorable Alison J. Nathan
December 11, 2019
Page 4

   during the course of the review.                   (p. 3, Category 6) (emphasis added).
   Accordingly, after April 2017, DANY
                                                     46 pages are “from emails for which a
   accessed the Provider Data to retrieve
                                                      related version of the email was identified
   complete versions of these documents (i.e.,
                                                      for seizure by April 2017.” (p. 3, Category
   the May 2018 Pertinent Documents) in
                                                      7) (emphasis added).
   order to produce them to the defendant. . . .
   Portions of the May 2018 Pertinent                6 pages are “from four parent emails for
   Documents had previously been identified           which a version of the parent email with
   by DANY as pertinent and saved in the              fewer messages” was seized by April 2017.
   Folders during the course of the review            (p. 3, Category 8).
   between 2014 and 2017. After the
                                                     36 pages are from documents not seized
   Indictment was returned, DANY simply
                                                      previously, but were “identified in DANY
   collected complete, authenticated versions
                                                      work product that was created prior to
   of the May 2018 Pertinent Documents from
                                                      April 2017.” (p. 4, Category 11).
   the Provider Data to provide them to the
   defendant.” (pp. 19-20).

        The government’s new description—that “DANY identified the materials to be seized
pursuant to the warrants by, among other methods, printing the documents, saving the documents
as PDFs to folders in the DANY network drive, and identifying the documents in internal emails,
timelines, memos, and other work product,” Dkt. No. 168, at 1-2—is far more haphazard than
even the informal “print to PDF” system the government previously represented to be its means
of seizing documents from the Provider Data. It strongly suggests that there was no true
responsiveness review at all, and that DANY believed it was free to go back to the Provider Data
whenever it wished to keep searching. The Court should hold a suppression hearing and require
the government to back up its shifting claims with competent evidence that can be seen and
tested.
         The government’s reliance on United States v. Lumiere, No. 16 Cr. 483 (JSR), 2016 WL
7188149 (S.D.N.Y. Nov. 29, 2017), is completely misplaced. In Lumiere, the government
supported its positions with a declaration from the executing FBI agent, and Judge Rakoff held
an evidentiary hearing to obtain a full fact record. Id. at *1. The executing agent began his
responsiveness review the night the warrant was executed, completed it roughly one month later,
and never went back to the source material to conduct additional searches. Id. at *2. The
Court’s determination that the government need not “segregate” responsive material located on
digital storage devices relied on the Second Circuit’s discussion in United States v. Ganias, 824
F.3d 199, 211-21 (2d Cir. 2016) (en banc) that “meaningful digital segregation [on such devices,
i.e., hard drives] may well be impossible,” and on Lumiere’s failure to file a motion for return as
Ganias suggested. 2016 WL 7188149, at *4. Here, Sadr has moved for return of seized property
and, unlike a digital storage device, the responsive files within email accounts in this case can
easily be segregated from the non-responsive files. Most importantly, in Lumiere, the pertinent
documents were identified within a month of the warrant’s execution. Nothing in that decision
authorizes the government to return to raw search warrant returns years after execution to obtain
additional pertinent files after the completion of a responsiveness review.
         Case 1:18-cr-00224-AJN Document 175 Filed 12/11/19 Page 5 of 5

The Honorable Alison J. Nathan
December 11, 2019
Page 5

         Finally, Sadr has focused his post-November 25, 2019 hearing submissions on the narrow
issue identified by the Court—whether the government seized all pages of the May 2018
Pertinent Documents by April 2017—and has not attempted to further litigate issues related to
lack of particularity and execution of the warrants. Nonetheless, the government’s entirely new
descriptions of multiple categories of documents seized after its claimed responsiveness review
ended prove Sadr is correct: the government repeatedly went “back to the well” of the Provider
Data, for multiple purposes, feeling free to do so as it developed its case. Indeed, the
government’s reference in work product to documents it had not printed and saved (Category 11)
demonstrates that DANY’s printing/saving procedure was not a responsiveness cull, but that the
government instead believed the entire set of Provider Data was fair game regardless of what it
had printed and saved by April 2017. This was a general search under a general warrant, and
justifies full suppression.
       Thank you for your consideration.
                                           Respectfully submitted,

                                            /s/ Brian M. Heberlig
                                           Reid H. Weingarten
                                           STEPTOE & JOHNSON LLP
                                           1114 Avenue of the Americas
                                           New York, NY 10036
                                           Tel: (212) 506-3900
                                           Fax: (212) 506-3950
                                           rweingarten@steptoe.com

                                           Brian M. Heberlig (Pro Hac Vice)
                                           Bruce C. Bishop (Pro Hac Vice)
                                           David M. Fragale
                                           Nicholas P. Silverman (Pro Hac Vice)
                                           STEPTOE & JOHNSON LLP
                                           1330 Connecticut Avenue, N.W.
                                           Washington, DC 20036
                                           Tel: (202) 429-3000
                                           Fax: (202) 429-3902
                                           bheberlig@steptoe.com
                                           Counsel for Defendant Ali Sadr Hashemi Nejad
cc:    Counsel of Record (via ECF)
